Citation Nr: 1413588	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  12-02 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for migraine headaches with loss of sight, to include as secondary to service-connected tinnitus.  


REPRESENTATION

Veteran represented by:	  James E. Connor, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In December 2011, the Veteran testified at a hearing before a Decision Review Officer.  In July 2012, the Veteran presented testimony at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder.

There is evidence in the record to raise an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  Specifically, in July 2012 testimony, the Veteran stated that he is no longer working, in part, due to his service-connected tinnitus.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability then at issue before the Board, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996). In this case, the TDIU claim is raised, in part, within the context the Veteran's service-connected tinnitus, which is not on appeal to the Board, thus the Board lacks jurisdiction over the TDIU claim and it is referred below to the RO for further action.

Thus, the issue of entitlement to a TDIU, raised by the record in July 2012, has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over the claim and the claim is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board finds it necessary to remand the issue of entitlement to service connection for migraine headaches with loss of sight, to include as secondary to service-connected tinnitus, for additional development and consideration. 

The Veteran testified, in July 2012, that he is receiving disability benefits from the SSA.  VA is obligated to obtain SSA records if there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (2010).  The SSA records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran, as the Veteran testified he has been classified as disabled by the SSA, due, in part, to his migraines and loss of sight.  Thus, the SSA records should be obtained upon remand.  See 38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(2) (2013).

Additionally, treatment records from the VA Nebraska Healthcare System and any associated outpatient clinics, should also be obtained, from December 2011 to the present, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  

The Board does not find the July 2011 neurological examination adequate for deciding the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  This is because the July 2011 VA neurological examiner did not provide an opinion as to the etiology of the Veteran's migraines.  Therefore, on remand, the Veteran should be afforded another VA examination for migraine headaches with loss of vision to identify any disorders which may be present.  A medical nexus opinion should also be provided to determine if any diagnosed disorder for migraine headaches, with loss of vision, is directly related to service or if it is secondary to service-connected tinnitus.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all records pertaining to the Veteran concerning a claim for disability benefits from the Social Security Administration, to include all evidence and copies of any disability determination.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the records reviewed from the VA Nebraska Healthcare System and any associated outpatient clinic, dated from December 2011 to the present, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any migraine headaches with loss of vision condition that may be diagnosed during or proximate to the claim.  All necessary tests should be conducted.  The entire claims file should be made available for review in conjunction with the examination.  As to each diagnosed disorder, the examiner is requested to provide the following:

a.  Whether it is at least as likely as not (50 percent probability or more) that the diagnosed disorder for migraine headaches, with loss of vision, was present in service, was caused by service, or is otherwise related to service.  

b.  Whether it is at least as likely as not (50 percent probability or more) that any diagnosed disorder for migraine headaches, with loss of vision, was caused by or aggravated by the Veteran's service-connected tinnitus. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale for all opinions expressed must be provided. 

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). 

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

